DETAILED ACTION
This application is a continuation of U.S. Application No. 15/252,407.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
Claims 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the recitation “wherein in step (c), the liquid nutritional composition is ultra-high heat treated (UHT)” renders the claim indefinite.  It is not clear if the UHT treatment is in addition to the heat treatment of step (c) or is being used to narrow the range of temperatures used to heat treat the liquid nutritional composition, e.g., wherein the liquid nutritional composition is heated at 140º-150ºC for 2-5 seconds.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3 and 6-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anthony et al. (US 2007/0166411) in view of Bhaskar (WO 2008/026940).
Regarding claims 1, 2 and 6-13, Anthony et al. disclose a method of making a liquid nutritional composition, the method comprising the step of: (a) dispersing protein and carbohydrate is water at room temperature; (b) heating lipid and then adding to the carbohydrate/protein suspension to produce a mixture; (c) heating the mixture with direct steam to a temperature of 225ºF (i.e., about 107ºC) for 45 seconds; (d) cooling the heated mixture to a temperature of 160ºF; (e) homogenizing the cooled mixture; (f) sterilizing the homogenized mixture at 268ºF (i.e. about 131ºC) for 4 seconds to produce a liquid nutritional composition; and (g) packaging the liquid nutritional composition ([0138]-[0145]). 
Anthony et al. disclose the liquid nutritional composition comprises about 0.1 to about 20% by weight of a protein wherein the protein source can be milk protein concentrate, about 0.1% to about 50% by weight fat; and about 1 to about 50% by weight carbohydrate ([0069]-[0071] - 0.1-20 g/100 kcal protein, 1-50 g/100 kcal carbohydrate and 0.1 to 50 g/100 kcal lipid; wherein there is 250 kcal/8 oz. serving (or 237 ml),  [0126]/Table 1, [0127]/Table 2).  Anthony et al. disclose that the caloric content in 8 fl oz. (i.e. about 237 ml) is approximately 250 kcal (i.e. about 1.1 kcal/ml)  and that  protein makes up 11% of the caloric distribution (i.e. total energy content) ([0126], [0129]/Table 4).  
	While Anthony et al. disclose milk protein concentrate, the reference is silent with respect to heat-treated calcium-depleted milk protein concentrate and its preparation.
Bhaskar teaches a calcium depleted milk protein concentrate added to a food or drink (Abstract, page 2/L20-22, 29-30).  Bhaskar teaches that the calcium depleted milk protein concentrate has at least 30% of the calcium replaced by monovalent cations (i.e. sodium, potassium or ammonium).  Bhaskar teaches the calcium depleted milk protein concentrate is prepared by  cation exchange with a single monovalent cation, i.e., sodium, and is heat treated by heating at a temperature of at least 65ºC for 4 minutes (page 6/L3-7, page 7/L1-13).  Absent evidence to the contrary, the skilled artisan would have selected any temperature 65ºC and above, including 80ºC, with a reasonable expectation of success.
 In particular, Bhaskar teaches that the calcium depleted milk protein concentrate is useful in facilitating fat emulsion stability in a wide variety of applications that involve fat droplet dispersions in an aqueous-based continuous phase (page 8/L17-19).  
Given Anthony et al. disclose a liquid nutritional comprising milk protein concentrate wherein the liquid nutritional is an emulsion type system (see Example 3 [0135]-[0145]), since Bhaskar teaches the addition of a heat-treated calcium depleted milk protein concentrate to food and drink protein for the purpose of facilitating fat emulsion stability, it would have been obvious to one of ordinary skill in the art at the time of the invention to have replaced the milk protein concentrate used in the liquid nutritional of Anthony et al. with a heat-treated calcium depleted milk protein concentrate.
Given the combination of Anthony et al. and Bhaskar teach a liquid nutritional substantially similar in composition to that presently claimed, intrinsically the composition would exhibit a viscosity of less than 200cP at a temperature of 20ºC and shear rate of 100s-1, the claimed stability improvement and the claimed particle sizes.  
	Regarding claim 3, modified Anthony et al. disclose all of the claim limitations as set forth above.  Bhaskar teaches the preparation of the calcium depleted milk protein concentration includes a step of drying after step (f) (p. 7/L8-16).  Here, drying would have necessarily evaporated the water in the calcium depleted milk protein preparation.
	Regarding claim 14, modified Anthony et al. disclose all of the claim limitations as set forth above.  Bhaskar teaches that the milk protein concentrate comprises at least 70% by weight protein (page 4/L19-23).  
 Regarding claims 15 and 16, modified Anthony et al. disclose all of the claim limitations as set forth above.  While Anthony et al. disclose the caloric content in 8 fl oz. (i.e. about 237 ml) of the liquid nutritional composition is approximately 250 kcal (i.e. about 1.1 kcal/ml) and that  protein makes up 11% of the caloric distribution (i.e. total energy content) ([0126], [0129]/Table 4), the reference does not disclose an energy density of at least 1.5 kcal/ml.  
	Given Anthony disclose a liquid nutritional composition with a range of lipid, carbohydrate and protein content and can be made to be nutritionally complete, it would have been obvious to one of ordinary skill in the art at the time of the invention to have adjusted, in routine processing, the energy density of the liquid nutritional to obtain a product specific to an intended population of children.  For example, if the intended consumer is a child who is not thriving, the nutritional supplement may be made to increase the energy density.
	Regarding claim 17, Anthony et al. disclose all of the claim limitations as set forth above.  Anthony et al. disclose that the liquid nutritional composition can be made into a powder using techniques well known to those skilled in the art.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have applied any known technique for producing a powdered nutritional composition from a liquid, including spray drying, and arrive at the present invention.

Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anthony et al. (US 2007/0166411) in view of Bhaskar (WO 2008/026940) as applied to claim 1, and further in view of Jelen (“Experience with Direct and Indirect UHT Processing of Milk – A Canadian Viewpoint”, Journal of Food Protection, Vol. 45, No. 9, pp. 878-883).
Regarding claims 4 and 5, modified Anthony et al. disclose all of the claim limitations as set forth above.  While Anthony et al. disclose sterilizing the liquid nutritional composition at 268ºF (i.e. about 131ºC) for 4 seconds, the reference is silent with respect to UHT conditions or heating at 140º-150ºC for 2-5 seconds.
	Jelen teach ultra-high temperature (UHT) processing is known to be used to sterilize milk products.  Jelen teach the main characteristics of UHT treatment include (a) continuous nature; (b) occurrence outside of the package necessitating aseptic storage and aseptic handling of the product downstream from the sterilizer (i.e., shelf stable product); and (c) very high temperatures in the range of 140º-150ºC for short time of a few seconds to achieve acceptable commercial sterility (i.e., all microorganisms are killed; p. 878/Introduction; Definitions and Principles).  
	Anthony et al. and Jelen are combinable because they are concerned with the same field of endeavor sterilized milk products.  Given Anthony et al. disclose sterilizing a liquid nutritional composition comprising milk protein, since Jelen teach UHT processing is know to be used to produce milk products that are commercially sterilized, aseptically packaged and shelf stable, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used an UHT process, i.e. heating in the range of 140º-150ºC for short time of a few seconds (i.e., 2 seconds), to produce a commercially sterilized milk product is shelf stable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759